Citation Nr: 0910645	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-34 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for the purpose of accrued benefits.

3.  Entitlement to service connection for residuals of a 
shrapnel wounds of the eyes for the purpose of accrued 
benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her four children


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to May 1950 
and from June 1951 to April 1954.  The Veteran's character of 
discharge from his second period of service was upgraded to 
under honorable conditions effective in October 1994.  The 
Veteran died in February 1996, and the appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 administrative 
decision and a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appellant and her four children presented testimony at a 
RO formal hearing in Nashville, Tennessee.  A transcript of 
the hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The appellant's claim for dependency and indemnity 
compensation, death benefits, and accrued benefits by a 
surviving response was received in a November 2004.  A 
December 2004 administrative decision denied the appellant's 
claim for service connection for the cause of the Veteran's 
death, and the appellant submitted a timely notice of 
disagreement, requesting review by decision review officer.  
In response to her request, a decision review officer issued 
a September 2005 statement of the case, which continued to 
deny service connection for the cause of the Veteran's death.  

The decision review officer also issued a September 2005 
rating decision, which continued to deny service connection 
claims for PTSD and residuals of shrapnel wounds of the eyes 
(for the purpose of accrued benefits) on the basis that new 
and material evidence had not been submitted.  (The Veteran's 
original service connection claims were denied by rating 
decisions dated in March 1991 and February 1992.)  

The appellant's substantive appeal for service connection for 
the cause of the Veteran's death was received in October 
2005, and at that time the appellant indicated that she would 
like to testify at a Board hearing located at the RO.   
The appellant reiterated her request for a Board hearing in a 
statement received in December 2005; however, in this 
statement, the appellant requested a hearing before the Board 
in Washington, DC.  

The RO also construed the appellant's October 2005 
substantive appeal as a notice of disagreement for the 
September 2005 rating decision addressing the appellant's 
accrued benefits claims and accordingly issued a statement of 
the case in August 2008.  The appellant submitted her 
substantive appeal in October 2008, and again requested a 
Board hearing in Washington, DC.
In order to clarify these discrepancies regarding the 
appellant's preferred location for her Board hearing, a 
letter was sent to the appellant in February 2009.  In her 
March 2009 response, the appellant clarified that she would 
like to appear at a Board hearing located at the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should add the appellant's name to 
the schedule of hearings to be conducted 
in Nashville, Tennessee, before a Member 
of the Board, and notify her of the 
scheduled hearing at her latest address of 
record.  A copy of the notice provided to 
the appellant of the scheduled hearing 
should be placed in the record.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
